     Case 1:20-cv-00647-DAD-BAM Document 12 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   EUGENE WINTERS,                                   No. 1:20-cv-00647-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   STUART SHERMAN, et al.,
                                                       (Doc. No. 11)
15                      Defendants.
16

17          Plaintiff Eugene Winters is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 13, 2020, the assigned magistrate judge screened the complaint and found that

21   plaintiff had stated a cognizable claim for unconstitutional conditions of confinement in violation

22   of the Eighth Amendment against defendants Sherman and Milan but failed to state any other

23   cognizable claims for relief. (Doc. No. 9.) The court ordered plaintiff to file a first amended

24   complaint to attempt to cure the noted deficiencies or, alternatively, to notify the court in writing

25   of his willingness to proceed only on the claim identified as cognizable in the screening order.

26   (Id. at 9–10.) The court expressly warned plaintiff that his failure to comply with the court’s

27   order within thirty (30) days would result in dismissal of this action, without prejudice, for failure

28   to obey a court order and for failure to prosecute. (Id.) Nonetheless, plaintiff neither filed an
                                                       1
     Case 1:20-cv-00647-DAD-BAM Document 12 Filed 11/23/20 Page 2 of 2


 1   amended complaint or a notice of his willingness to proceed on the cognizable claim identified in

 2   the screening order, nor did he otherwise communicate with the court.

 3          On September 28, 2020, the magistrate judge therefore issued findings and

 4   recommendations recommending that this action be dismissed, without prejudice, based on

 5   plaintiff’s failure to obey a court order and failure to prosecute. (Doc. No. 11.) Those findings

 6   and recommendations were served on plaintiff and contained notice that any objections thereto

 7   were to be filed within fourteen (14) days after service. (Id. at 3–4.) Plaintiff did not file

 8   objections, and the time in which to do so has passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

11   and recommendations to be supported by the record and by proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on September 28, 2020 (Doc. No. 11)

14                  are adopted in full;

15          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

16                  court order and failure to prosecute; and

17          3.      The Clerk of Court is directed to close this case.

18   IT IS SO ORDERED.
19
        Dated:     November 23, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
